The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive.  The arguments against the use of the geometric model with respect to Collet-Billon (i.e., finding a best match with the patient data to a standard model) versus the newly claimed “mathematical reconstruction” is found persuasive.  However, new issues arise based on the amendments to claims, as described in the following rejections.  Particularly, the discussion of paragraph 93 of the PGPUB, which begins at the bottom of page 11 of the remarks and this argument continuing through page 14.
It is noted that the applicant’s argument that Collet-Billon does not teach a four-dimensional ultrasound device and “certainly does not teach a device that obtains a four dimensional data set of the fetal heart in motion” (see the top of page 11 of the remarks) is not persuasive.  As described on page 2 of the previous Office action, Collet-Billon teaches exactly this in paragraph 34, “The ultrasound imaging system UIS may acquire volume data VD at several successive instants in time.  This provides a temporal dimension”.  Therefore, this teaches 3 spatial dimensions and a temporal, 4th dimension.

Drawings
The drawings are objected to because “button X”, which is stated within paragraph 38 and 40 of the PGPUB 2015/0190112, is not illustrated in any of the Figures.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 20-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 15, 25 and 27 are rejected because the limitations “at least one of the anatomical points presenting itself only during one time during the cardiac cycle and marked after freezing the motion during the one time of the cardiac cycle” is not supported by the specification.  
With the PGPUB 2015/0190112 being representative of the originally filed specification, paragraph 40 states “Being able to control cardiac motion button 622 and adjust cardiac phase (button X) is an important feature in marking of anatomical structures. For example, the phase can be adjusted so the pulmonary valve appears closed. This is done by using slider button X.”  This does not convey the idea that an anatomical point is only presented within the image at “one time” during the cardiac in the quote, being the pulmonary valve) appears closed at a particular phase.  This in no way implies that it is not presented in other phases, but at most that it would appear open at other phases, or possibly in motion between an open and closed state.
Paragraph 41 states “In one embodiment the process is simplified since the system 500 scrolls through the volume to a level of the most likely location of the anatomical structure to be marked. The user may need to perform scrolling adjustments to mark anatomical structures appropriately.”  This also fails to teach that an anatomical point would only be presented during one time during the cardiac cycle.  Rather, this states that the system scrolls through volume data to locate a “most likely location of the anatomical structure” and that the user may then scroll manually to improve the automation provided by the system.  This fails to state or imply in any positive way that an anatomical structure/point is only presented during one time during a cardiac cycle.
Therefore, the specification fails to show possession for the subject matter now claimed as: “at least one of the anatomical points presenting itself only during one time during the cardiac cycle”.  As such, the specification also fails to describe marking “after freezing the motion during the one time of the cardiac cycle”, since there is no description of any such “one time” for any exemplary anatomical point within the specification.
Each independent claim is rejected for the same reasons expressed above with respect to claim 1.  All dependent claims then depend from these rejected independent claims and are rejected by their dependency.

Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: use of the relative position(s) of the plurality of marked anatomical points to generate the diagnostic images/views.
With claim 1 being exemplary, it recites “generating a mathematical reconstruction of the heart from the plurality of marked anatomical points” and “generating a plurality of diagnostic images of the heart from the mathematical reconstruction of the heart”.  However, Figure 3 of the application illustrates the flowchart for the ideas recited in the independent claims.  Step 316 in Figure 3 states “use the relative positions to generate selected views of the heart”.  Contrary to this, claim 1 and the other independent claims recite “determining the relative position of the plurality of anatomical points to one another” (see claim 1, line 9 as exemplary of all independent claims), but then the remainder of the claim(s) never recite using the relative position(s) and merely recite using “the plurality of marked anatomical points” to generate the mathematical model and then using the mathematical model to generate the diagnostic images.  This is additionally stated within the specification in paragraph 62 of the PGPUB 2015/0190112 (e.g., “The computerized method 300 includes obtaining an image of the heart 310, placing markers on certain of the images of the heart 312 and determining their relative position to one another 314 and using the relative positions as well as set of decision trees to generate selected views of the heart 316" – emphasis added).  Similar discussion of use of the relative positions is also found in paragraph 106.  Therefore, the claims fail to appreciate the role of the relative position of the anatomical points in creating the mathematical model.  As stated in paragraph 60, “The key elements that allow mathematical reconstruction of the organ of interest and its relationships are the spatial coordinates generated by the anatomical 
Therefore, it appears that the key element of use of the relative positions is lacking in the claims.  Each independent claim is rejected for the same reasons expressed above with respect to claim 1.  All dependent claims then depend from these rejected independent claims and are rejected by their dependency.

Claims 1-18 and 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one of the anatomical points presenting itself only during one time during the cardiac cycle”.  This limitation is unclear.  For instance, the anatomical points listed in claim 2 (as examples) would always be present within the four-dimensional data set.  For example, the crux will not disappear from the spatial data set at any point in the cardiac cycle.  Also, the aorta will always be present within the spatial data set irrespective of the phase of the cardiac cycle.  Similar arguments can be made with respect to the pulmonary valve and superior vena cava, the transvers aortic arch point, and the line “through the ventricular septum, crux point and terminating at the right atrial wall”.  Therefore, it is unclear how any of these will “present themselves only during one time during the cardiac cycle”.
Additionally, it is noted that “one time” during the cardiac cycle is unclear.  For example, Figure 7 of the instant application illustrates that frame “103 of 200” is currently being displayed as image 610.  It is unclear if “one time” during the cardiac cycle means that it would only be able to be marked via its presentation in the image for only a single, one frame of the 200 frames.  Alternatively, it is unclear if this means “during a particular phase” of the cardiac cycle, such as diastole or systole.  It is unclear if “one time” means for a period of time during a cardiac cycle; for instance, the “one time” might mean during the first 75% of the cardiac cycle.

Each independent claim is rejected for the same reasons expressed above with respect to claim 1.  All dependent claims then depend from these rejected independent claims and are rejected by their dependency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES M KISH/           Primary Examiner, Art Unit 3799